Exhibit 10.3

EMPLOYMENT AGREEMENT

BETWEEN

MULTI-COLOR CORPORATION

AND

DAVID BUSE

Effective as of January 1, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. Employment

     1   

2. Term of Agreement

     1   

3. Scope of Employment; Location

     1   

4. Compensation

     2   

4.1 Base Salary

     2   

4.2 Bonus

     2   

4.3 Restricted Stock Grant; Stock Option and Restricted Stock Awards

     2   

4.5 Retirement Plan

     2   

4.6 Welfare and Other Benefit Plans

     2   

4.7 Expenses

     3   

4.8 Automobile Allowance

     3   

4.9 Vacation

     3   

4.10 Indemnity

     3   

5. Confidentiality, Non-competition and Other Covenants

     3   

5.1 Non-Disclosure of Confidential Materials, Information and Intellectual
Property

     3   

5.2 Non-Solicitation of the Company’s Employees

     4   

5.3 Covenant Against Unfair Competition

     4   

5.4 Return of Confidential Materials and Information

     4   

5.5 Irreparable Harm

     4   

5.6 Cumulative Remedies; Enforceability

     4   

5.7 Reasonableness of Scope and Duration

     5   

5.8 Future Employer

     5   

5.9 Time Periods

     5   

6. Termination of Employment

     5   

6.1 Termination

     5   

6.2 Date of Termination

     8   

6.3 Notice of Termination

     9   

7. Obligations of the Company Upon Termination.

     9   

7.1 Termination for Other Than Cause and Executive’s Death or Disability; and
for Good Reason

     9   

7.2 Termination for Cause; or Other Than for Good Reason

     10   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

7.3 Termination Due to Executive’s Death

     11   

7.4 Termination Due to Executive’s Disability

     12   

8. Arbitration

     12   

9. Miscellaneous Provisions

     13   

9.1 Binding Effect; Delegation of Duties Prohibited; Survival

     13   

9.2 Amendment; Waiver

     13   

9.3 Entire Agreement

     13   

9.4 Exemption from, or Compliance with, Section 409A

     14   

9.5 Governing Law

     14   

9.6 Headings; Section References; Construction

     14   

9.7 Notices

     14   

9.8 Policies, Regulations and Guidelines for Executives

     15   

9.9 Severability and Reformation of Provisions

     15   

9.10 Taxes

     15   

9.11 Full Settlement

     15   



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is effective the 1st day of January,
2016 by and between Multi-Color Corporation, an Ohio corporation (“Company”),
and David Buse, an individual (“Executive”).

RECITALS:

A. Company desires to retain the services of Executive as its Chief Operating
Officer – Wine and Spirits, and Executive desires to render such services to the
Company.

B. The parties hereto desire to set forth the terms and conditions of the
employment relationship between the Executive and the Company.

AGREEMENT:

NOW, THEREFORE, the parties hereby agree as follows:

1. EMPLOYMENT. The Company hereby employs Executive for the “Term” (as defined
in Section 2), and Executive accepts employment by the Company and agrees to
serve the Company during the Term, upon the terms and conditions hereinafter set
forth.

2. TERM OF AGREEMENT. This Agreement shall commence on January 1, 2016 and shall
continue until terminated in accordance with this Agreement. This Agreement
shall be terminable at will, at any time, by either party, with or without
cause, subject to the provisions set forth in Section 5, below. Unless otherwise
expressly provided herein, upon the termination of Employee’s employment, the
Company shall pay Employee his salary earned through the Termination Date,
Employee shall be entitled to all benefits accrued or vested through the
Termination Date pursuant to all fringe benefit plans set forth in this
Agreement, and the Company shall not be obligated to pay, and Employee shall not
be entitled to receive, any other compensation, payments or consideration of any
kind or nature. The “Term” shall refer to the period of time during which the
Executive is employed pursuant to this Agreement.

3. SCOPE OF EMPLOYMENT; LOCATION. During the Term of this Agreement, Executive
shall serve as Chief Operating Officer – Wine and Spirits of the Company and
agrees to devote his full attention and time to the business and affairs of the
Company as may be assigned by the Company’s Chief Executive Officer or the Board
of Directors (“Board”) and to use the Executive’s best efforts to perform such
responsibilities in a professional manner. Executive shall have all authority,
duties and responsibilities customarily exercised by an individual serving as
Chief Operating Officer – Wine and Spirits in a corporation of the size and
nature of the Company and such other authority, duties and responsibilities as
are delegated to him by the Board or the Company’s Chief Executive Officer from
time to time. Notwithstanding the foregoing, it shall not be a violation of this
Agreement for the Executive to (A) serve on corporate, trade association, civic
or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, or (C) manage personal
investments and affairs, so long as such activities do not significantly
interfere with the performance of the



--------------------------------------------------------------------------------

Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. During the Term of this Agreement, Executive shall principally
perform his duties at the Company’s headquarters’ office located in Napa,
California, except in the event Executive agrees in writing to another location.

4. COMPENSATION.

4.1 Base Salary. During the Term of this Agreement, the Executive shall receive
an Annual Base Salary. Executive’s beginning Annual Base Salary shall be Four
Hundred Thousand Dollars (U.S.$400,000). The Annual Base Salary shall be
evaluated and reviewed by the Compensation Committee of the Board annually. The
Annual Base Salary shall be reviewed by the Compensation Committee of the Board
annually based upon Executive’s performance, pertinent salary survey information
and such other information as the Compensation Committee deems appropriate, but
may not be adjusted downward without the Executive’s written consent. After any
such adjustment, the term “Annual Base Salary” as used in this Agreement shall
thereafter refer to such amount as adjusted. The Annual Base Salary shall be
paid no less frequently than in equal bi-weekly installments.

4.2 Bonus. Beginning April 1, 2016 and continuing throughout the Term of this
Agreement, Executive will continue to be eligible to participate in the
Management Incentive Compensation Program, subject to the terms and conditions
as specified in the plan. The incentive compensation program is based on meeting
certain financial targets as established by, and in the sole discretion of, the
Board or by the Compensation Committee of the Board on an annual basis. The
bonus target, as a percent of base annual salary, is 50%, with a bonus range
between 25% and 75% of salary. If financial targets are met between the minimum,
target and maximum brackets, the payout is calculated on a prorated basis
between the two brackets that apply. Executive shall be paid his Bonus when
other executives of the Company are paid their annual bonuses, but in no event
beyond the last day on which such payment would qualify as a short-term deferral
under Treasury Regulation § 1.409A 1(b)(4).

4.3 Restricted Stock Grant; Stock Option and Restricted Stock Awards. During the
Term of this Agreement, Executive may receive restricted stock or stock option
awards, as determined by the Board or its committees from time to time.

4.5 Retirement Plan. During the Term of this Agreement, the Executive shall be
eligible to participate in all savings and retirement plans, practices, policies
and programs to the extent applicable generally to other executives of the
Company, including, without limitation, 401(k) retirement savings, or any other
supplemental retirement compensation plans.

4.6 Welfare and Other Benefit Plans. During the Term of this Agreement, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all other benefits (except for those
benefits which have otherwise been provided to Executive herein) under welfare,
fringe, incentive and other similar benefit plans, practices, policies and
programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to other executives of the Company.

 

2



--------------------------------------------------------------------------------

4.7 Expenses. During the Term of this Agreement, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive and documented as required by regulations of the Internal Revenue
Service and policies of the Company.

4.8 Automobile Allowance. During the Term of this Agreement, the Executive shall
be paid each month an automobile allowance of Five Hundred Dollars ($500.00).

4.9 Vacation. During the Term of this Agreement, the Executive shall be entitled
to earn and use vacation pursuant to the Company’s vacation policy, and in
conformance with applicable state law, as in effect from time to time for
executives of the Company.

4.10 Indemnity. The Executive shall be indemnified and held harmless by the
Company against claims arising in connection with the Executive’s status as an
employee, officer, director or agent of the Company or any of its subsidiaries
or affiliates. Such indemnification shall be established to the level of the
greatest indemnification permitted by Ohio law for corporate employees, officers
or directors, and such indemnification shall continue as to the Executive even
if he has ceased to be an employee, officer, director or agent of the Company or
other entity and shall inure to the benefit of the Executive’s heirs and legal
representatives. In furtherance of this protection, during the Executive’s
employment and for a period of at least six years thereafter, the Company shall
continue to provide officers’ and directors’ liability insurance covering
Executive in at least the amount of coverage in fiscal 2014 for such purposes
and in any event provide at least as much coverage for the Executive as the
Company provides for its other executives or directors of the Company. Nothing
in this Agreement shall operate to limit or extinguish any right to
indemnification, advancement of expenses or contribution that the Executive (or
his heirs and legal representatives) would otherwise have (including, without
limitation, by agreement or under applicable law).

5. CONFIDENTIALITY, NON-COMPETITION AND OTHER COVENANTS. In consideration of
Company’s employment of Executive, Executive does covenant and agree with the
Company as follows:

5.1 Non-Disclosure of Confidential Materials, Information and Intellectual
Property. The Executive acknowledges that as a leader in the highly-competitive
businesses of printing labels, including but not limited to, inmold, pressure
sensitive, heat transfer, cut and stack and shrink sleeve label technologies,
the Company has developed, acquired and implemented confidential intellectual
property, materials and information, proprietary strategies and programs, which
it has taken steps to protect as trade secrets (as defined in Ohio’s Uniform
Trade Secrets Act, OHIO REV. CODE §§ 1333.61 - 1333.69) and which include
copyrighted materials, patent materials, expansion plans, market research, sales
systems, marketing programs, product development strategies, budgets, pricing
and cost strategies, identity and requirements of accounts, and other non-public
proprietary information regarding customers and the employees of the Company or
of its customers or non public proprietary information regarding the Company’s
business or the business of the Company’s customers (collectively “Confidential
Materials and Information”). In performing duties for the Company, the Executive
regularly will be exposed to and work with the Company’s Confidential Materials
and Information. The Executive acknowledges that such Confidential Materials and
Information are critical to the Company’s success and that the Company has
invested substantial money in developing the

 

3



--------------------------------------------------------------------------------

Company’s Confidential Materials and Information. While the Executive is
employed by the Company, and after such employment ends for any reason, the
Executive will not reproduce, publish, disclose, use, reveal, show, or otherwise
communicate to any person or entity any Confidential Materials and Information
of the Company unless specifically assigned or directed by the Company to do so
or unless it shall have become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
The covenant in this Section 5.1 has no temporal, geographical or territorial
restriction or limitation, and it applies wherever the Executive may be located.

5.2 Non-Solicitation of the Company’s Employees. For a period of twenty-four
(24) months after the termination of his employment, the Executive will not
actively solicit, either directly or indirectly through any third person, any
other employee of the Company to terminate his or her employment with the
Company without the written consent of the Chairman of the Board.

5.3 Covenant Against Unfair Competition. Employee recognizes that unauthorized
use or disclosure of Confidential Material and Information by Executive would
harm the Company. Executive further recognizes that the Company has a legitimate
interest in preventing its employees from exploiting the customer relationships
and goodwill developed at the Company’s expense and in its name. Therefore,
while the Executive is employed by the Company, and for twelve (12) months after
Executive’s employment ends for any reason, the Executive will not, either
directly or indirectly call on, solicit or communicate with any of the Company’s
customers or prospects for the purpose of obtaining such customer’s or
prospect’s business. As used in this Agreement, the term “customer” means a
business entity (including representatives of such business entity) to which the
Company provided goods or services at any time in the prior twenty-four
(24) months before the termination or expiration of this Agreement, and the term
“prospect” means a business entity (including representatives of such business
entity) to which, at any time in the previous twenty-four (24) months before the
termination or expiration of this Agreement, the Company made a written proposal
for providing goods or services.

5.4 Return of Confidential Materials and Information. The Executive agrees that
whenever the Executive’s employment with the Company ends for any reason, all
documents, including information stored in electronic format, containing or
referring to the Company’s Confidential Materials and Information that may be in
the Executive’s possession, or over which the Executive may have control, will
be delivered by the Executive to the Company immediately, with no request being
required.

5.5 Irreparable Harm. The Executive agrees that a breach of any covenant in this
Section 5 will cause the Company irreparable injury and damage for which the
Company has no adequate monetary remedy, and the Executive further agrees that
if the Company claims a breach of any such covenant, the Company will be
entitled to seek an immediate restraining order and injunction to prevent such
violation or continued violation.

5.6 Cumulative Remedies; Enforceability.

(a) In the event of Executive’s breach or threatened breach of the covenants set
forth in this Section 5, the parties acknowledge that the Company will suffer
irreparable

 

4



--------------------------------------------------------------------------------

harm and the Company will be entitled to an injunction restraining Executive
from committing such breach. Executive affirmatively waives any requirement that
the Company post any bond, demonstrate the likelihood of irreparable harm to the
Company, or demonstrate that any actual damages will be suffered by the Company
or any other entity seeking enforcement hereof as a result of Executive’s breach
of any of the covenants set forth in this Section 5.

(b) The covenants and agreements contained in this Section 5 will be construed
as independent of each other, and the existence of any claim or cause of action
by Executive against the Company, whether predicated on this Agreement or
otherwise, will not constitute a defense to the Company’s enforcement of such
covenants, and they shall be construed as separate covenants and agreements. If
any court shall finally determine that the restraints provided for in any such
covenants and agreements exceed the maximum area, activity or time such court
deems reasonable and enforceable, said area, activity or time shall be deemed to
become and thereafter shall be the maximum area, activity or time which such
court deems reasonable and enforceable, and such covenants and agreements shall
be enforced as to such reduced area, activity or time.

(c) Nothing herein contained will be construed as prohibiting the Company from
pursuing any other remedies available to it at law or in equity for such breach
or threatened breach, including the recovery of money damages.

5.7 Reasonableness of Scope and Duration. Executive acknowledges that the
restrictions contained in this Section 5 are reasonable and necessary to protect
the legitimate interests of the Company and that the Company would not have
entered into this Agreement in the absence of such restrictions. Executive
understands and agrees that the covenants and agreements contained in this
Section 5 are, taken as a whole, reasonable in connection with the activities
covered, their geographic scope and duration. Executive understands that the
provisions of this Agreement have been carefully designed to restrict
Executive’s activities to the minimum extent which is consistent with the
Company’s requirements. Executive has carefully considered these restrictions,
and Executive confirms that they will not unduly restrict Executive’s ability to
obtain a livelihood.

5.8 Future Employer. If applicable, Executive shall inform any prospective or
future employer of all of the restrictive covenants and agreements contained in
this Agreement, and provide such employer with a copy of such provisions, prior
to the commencement of that employment.

5.9 Time Periods. All time periods set forth in this Section 5 shall be extended
by the duration of any period during which Executive is in violation of any
provision of this Section 5.

6. TERMINATION OF EMPLOYMENT

6.1 Termination. Executive’s employment with the Company shall terminate upon
the occurrence of the first of the following events:

(a) Death. Upon the death of Executive.

 

5



--------------------------------------------------------------------------------

(b) Disability. If the Disability of the Executive has occurred during the
Executive’s employment, the Company may give written notice to the Executive in
accordance with this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the Disability Commencement Date. As used in this
Agreement, “Disability” shall mean that the Executive, (i) in the opinion of a
physician, is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company, or (iii) is
determined to be totally disabled by the Social Security Administration, or
(iv) is determined to be disabled in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the requirements of (i) or
(ii) above. Additionally, as used in this Agreement, “Disability Commencement
Date” shall be the thirtieth (30th) day after notice is received by Executive
pursuant to this Section 6.1(b) that he is under a Disability, provided that,
within the thirty (30) days after such receipt, the Executive shall not have
returned to perform his duties hereunder.

(c) Cause. The Company terminates the Executive for Cause or for any reason
other than for Cause. As used in this Agreement, “Cause” with respect to
Executive’s termination from employment, shall mean any of the following:

(1) the Executive’s failure to cure the Executive’s material breach of this
Agreement or any Company policy, regulation or guideline;

(2) the Executive’s appropriation of a material business opportunity of the
Company, including securing any material personal profit in connection with any
transaction entered into on behalf of the Company. This provision shall not
include opportunities communicated by the Executive to the Company which were
rejected or on which the Company took no timely action;

(3) the Executive’s misappropriation of any of the Company’s funds or property;

(4) the Executive’s conviction of or entering of a guilty plea or a plea of no
contest with respect to, a felony, or any other crime which materially and
adversely affects the business of the Company or Executive’s ability to carry
out his duties hereunder and with respect to which imprisonment for a term in
excess of six (6) months is a possible punishment;

(5) the Executive’s conduct, or lack thereof, which results in material economic
damage to the Company or

 

6



--------------------------------------------------------------------------------

its reputation. It is expressly understood that if Executive’s good faith belief
was that his conduct or lack thereof was in, or not opposed to, the best
interest of the Company, then “Cause” shall not be satisfied hereunder; or

(6) in the event there is a Change in Control (as used in this Agreement, a
“Change in Control” shall have the meaning ascribed thereto in the Company’s
2012 Stock Incentive Plan as in effect on the date this Agreement becomes
effective), for a period of twelve (12) months following the date of such Change
in Control, the term “Cause” shall not include items (1) through (5) above and
shall only mean the following:

(A) the Executive materially violates any Company policy, regulation or
guideline which Executive fails to cure within sixty (60) days following written
notice of such violation by the Company to the Executive; or

(B) the Executive’s conviction or entering of a guilty plea or a plea of no
contest with respect to fraudulent or illegal activities which are materially
injurious to the Company, monetarily or otherwise.

No termination of the Executive’s employment hereunder by the Company for Cause
shall be effective as a termination for Cause unless the provisions of this
paragraph shall first have been complied with. The Executive shall be given a
Notice of Termination by the Board. The Executive shall have sixty (60) days
after receipt of such notice to cure such alleged violation. If he fails to cure
such alleged violation within such sixty (60)-day period, the Executive shall
then be entitled to a hearing before the Board. If after such hearing, the Board
gives a second Notice of Termination to the Executive confirming that a majority
of the members of the Board that are not then employed as employees of the
Company voted after the hearing to terminate him for Cause, the Executive’s
employment shall thereupon be terminated for Cause.

(d) Good Reason. The Executive terminates employment for Good Reason within two
(2) years following the initial existence of the condition constituting Good
Reason or for any other reason (including without Good Reason). As used in this
Agreement, “Good Reason” with respect to the termination from employment of
Executive shall mean any of the following:

(1) the Company’s material breach of this Agreement;

(2) the Company materially altering or materially impairing the Executive’s
authority, duties or responsibilities without his written consent;

(3) any reduction in Executive’s then current Annual Base Salary, reduction in
Executive’s target Bonus

 

7



--------------------------------------------------------------------------------

opportunity to a level below fifty percent (50%) of the then current Annual Base
Salary, or material diminution of benefits provided under Company plans which
are applicable to Executive without his written consent;

(4) the Company requiring the Executive to be based at any office or location
other than Napa, California (or other agreed upon location) without the
Executive’s prior written consent; or

(5) in the event there is a Change in Control, for a period of twelve
(12) months following the date of such Change in Control, the term “Good Reason”
shall include, in addition to items (1) through (6) above, the following:

(A) (i) the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive’s position, authority or
responsibilities, or (ii) any other material adverse change in such position,
including title, authority or responsibilities in each case without the prior
written consent of Executive; or

(B) failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the business or assets of the Company no later than the closing of such
transaction, unless such assumption occurs by operation of law.

No termination of the Executive’s employment hereunder by the Executive for Good
Reason shall be effective as a termination for Good Reason unless the provisions
of this paragraph shall first have been complied with. The Board shall be given
a Notice of Termination by the Executive within ninety (90) days of the initial
existence of the violation. The Company shall have sixty (60) days after receipt
of the Notice of Termination to fully cure such alleged violation.

6.2 Date of Termination. As used in this Agreement, “Date of Termination” means:
(i) if the Executive’s employment is terminated by the Company for Cause, the
Date of Termination shall be the date on which the Executive receives the Notice
of Termination described in Section 6.1(c) that a majority of the members of the
Board that are not then employees of the Company voted after the hearing to
terminate him for Cause; (ii) if the Executive’s employment is terminated by the
Executive for Good Reason, the Date of Termination shall be the date on which
the Notice of Termination is received by the Company, or such later date as may
be specified therein, unless the Company has fully cured all grounds for such
termination within sixty (60) days after the Executive gives such notice;
(iii) if the Executive’s employment is terminated by the Company other than for
Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination; (vi) if the Executive’s
employment is terminated by the Executive for other than Good Reason, the Date
of Termination shall be the date on which the Company receives the Notice of
Termination; and (v) if the Executive’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Commencement Date.

 

8



--------------------------------------------------------------------------------

6.3 Notice of Termination. As used in this Agreement, “Notice of Termination”
shall mean a written notice which: (i) indicates the specific termination
provision in this Agreement relied upon; (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and (iii) if the Date of Termination is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than thirty (30) days after the giving of such notice).

7. OBLIGATIONS OF THE COMPANY UPON TERMINATION.

7.1 Termination for Other Than Cause and Executive’s Death or Disability; and
for Good Reason. If the Executive’s employment is terminated (i) by Company for
any reason other than for Cause; (ii) as a result of Executive’s death or
Disability; or (iii) by the Executive for Good Reason:

(a) The Company shall pay, or commence to be paid, as applicable, all accrued
wages through the Date of Termination in compliance with state law;

(b) The Company shall pay, or commence to be paid, as applicable, to the
Executive any compensation previously deferred by the Executive and any other
non-qualified benefit plan balances to the extent not previously paid, in
accordance with the terms of deferral or the other non-qualified plan, as
applicable;

(c) The Company shall pay an amount, paid in accordance with the Company’s
regular payroll processing cycle, commencing on the next payroll date after the
Executive’s Date of Termination, equal to one (1) times the Executive’s Annual
Base Salary. Notwithstanding the foregoing provisions of this Subsection (c), to
the extent the amounts payable under this Subsection do not exceed the
Separation Pay Exemption Amount (defined below), such amounts shall be paid in
accordance with the foregoing provisions of this Subsection (c). The amount
payable that is in excess of the Separation Pay Exemption Amount shall be paid
as follows: (i) no portion of the excess amount may be paid, or commence to be
paid, earlier than six (6) months after the date the Executive separates from
service, and (ii) the installment payments that would have otherwise been paid
during such six (6) month period shall be accumulated and paid on the first day
of the seventh month following the date the Employee separates from service and
the remaining installments shall be paid in accordance with the foregoing
provisions of this Subsection (c). For purposes of this Subsection (c), the term
“Separation Pay Exemption Amount” means an amount equal to two (2) times the
lesser of (x) the sum of the Executive’s annualized compensation based upon the
annual rate of pay for services provided to the Company for the Executive’s
taxable year preceding the taxable year in which the Executive separates from
service (adjusted for any increase during that year that was expected to
continue indefinitely if the Executive had not separated from service); or
(y) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code for the year in
which the Executive separates from service. In consideration of Executive’s
receipt of severance benefits as described in this Section 7.1(c), Executive
agrees, not later than 60 days following the Executive’s Date of Termination, to
execute and deliver a separation agreement and release in form and substance
reasonably satisfactory to the Company (the “Release”). If

 

9



--------------------------------------------------------------------------------

Executive fails to execute and deliver the Release, as required, the severance
payments provided in this Section 7.1(c) shall cease;

(d) Except as otherwise prohibited in the applicable option/incentive plans, all
stock option and restricted stock awards that were outstanding immediately prior
to the Date of Termination shall become fully and immediately exercisable and/or
vested, as the case may be, with no further restrictions on sale or
transferability other than those mandated by law, and each nonqualified stock
option (including already vested nonqualified stock options) shall remain
exercisable through the latest date upon which the nonqualified stock option
could have expired by its original terms, and each incentive stock option
(including already vested incentive stock options) shall remain exercisable for
90 days following the Date of Termination unless such stock option no longer
qualifies as an incentive stock option as a result of such accelerated vesting
and exercisability, in which case the portion of the such stock option that no
longer qualifies shall remain exercisable through the latest date upon which the
stock option could have expired by its original terms;

(e) For one (1) year after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue to provide those benefits to the Executive and/or the
Executive’s family that would have been provided to them in accordance with the
welfare plans, programs, practices and policies described in Section 4.4 of this
Agreement if the Executive’s employment had not been terminated; provided,
however, that the benefits shall be offset by any benefits provided by any
subsequent employment of Executive (determined on a benefit-by-benefit basis).
Executive agrees to describe all benefits which his subsequent employer has
agreed to provide him, including any changes to such benefits during the one
(1) year period described in this Subsection 7.1(e). To the extent any of the
foregoing benefits are not exempt from the requirements of Section 409A of the
Internal Revenue Code, the amount of expenses eligible for reimbursement (other
than the reimbursement of expenses referred to in Section 105(b) of the Internal
Revenue Code (relating to medical reimbursement arrangements)), or in-kind
benefits provided, during the Executive’s taxable year may not affect the
expenses eligible for reimbursement, or the in-kind benefits to be provided, in
any other taxable year;

(f) To the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is entitled to receive under any plan, program,
policy, contract or agreement of the Company.

7.2 Termination for Cause; or Other Than for Good Reason. If the Executive’s
employment is terminated (i) by the Company for Cause; or (ii) by the Executive
without Good Reason, this Agreement shall terminate without further obligations
to the Executive other than all of the following:

(a) The Company shall pay, or commence to be paid, as applicable, all accrued
wages through the Date of Termination in compliance with state law.

(b) The Company shall pay, or commence to be paid, as applicable, to the
Executive any compensation previously deferred by the Executive and any other
non-qualified

 

10



--------------------------------------------------------------------------------

benefit plan balances to the extent not previously paid, in accordance with the
terms of deferral or the other non-qualified plan, as applicable.

(c) If the Executive terminates employment without Good Reason through a plan of
retirement acceptable to the Company, which will not be unreasonably withheld,
except as otherwise prohibited in the applicable option/incentive plans, all
stock option and restricted stock awards that were outstanding immediately prior
to the Date of Termination shall become fully and immediately exercisable and/or
vested, as the case may be, with no further restrictions on sale or
transferability other than those mandated by law, and each nonqualified stock
option (including already vested nonqualified stock options) shall remain
exercisable through the latest date upon which the nonqualified stock option
could have expired by its original terms, and each incentive stock option
(including already vested incentive stock options) shall remain exercisable for
90 days following the Date of Termination unless such stock option no longer
qualifies as an incentive stock option as a result of such accelerated vesting
and exercisability, in which case the portion of the such stock option that no
longer qualifies shall remain exercisable through the latest date upon which the
stock option could have expired by its original terms; and

(d) To the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is entitled to receive under any plan, program,
policy or practice or contract or agreement of the Company.

7.3 Termination Due to Executive’s Death. If the Executive’s employment is
terminated by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than all of the following:

(a) The Company shall pay to the Executive’s legal representative in a lump sum
in cash within 30 days after the Date of Termination the aggregate of
Executive’s Annual Base Salary through the Date of Termination to the extent not
previously paid;

(b) The Company shall pay, or commence to be paid, as applicable, to the
Executive’s legal representative any compensation previously deferred by the
Executive and any other non-qualified benefit plan balances to the extent not
previously paid, in accordance with the terms of deferral or the other
non-qualified plan, as applicable.

(c) Except as otherwise prohibited in the applicable option/incentive plans, all
stock option and restricted stock awards that were outstanding immediately prior
to the Date of Termination shall become fully and immediately exercisable and/or
vested, as the case may be, with no further restrictions on sale or
transferability other than those mandated by law, and each stock option
(including already vested stock options) shall remain exercisable by Executive’s
legal representative for 12 months following the Date of Termination (but in no
event beyond the latest date upon which the stock option could have expired by
its original terms);

(d) For one year after the Date of Termination, or such longer period as may be
provided by the terms of the appropriate plan, program, practice or policy, the
Company

 

11



--------------------------------------------------------------------------------

shall continue to provide those benefits to the Executive’s family that would
have been provided to them in accordance with the welfare plans, programs,
practices and policies described in Section 4.4 of this Agreement if the
Executive’s employment had not been terminated. To the extent any of the
foregoing benefits are not exempt from the requirements of Section 409A of the
Internal Revenue Code, the amount of expenses eligible for reimbursement (other
than the reimbursement of expenses referred to in Section 105(b) of the Internal
Revenue Code (relating to medical reimbursement arrangements)), or in-kind
benefits provided, during the Executive’s taxable year may not affect the
expenses eligible for reimbursement, or the in-kind benefits to be provided, in
any other taxable year;

(e) To the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive’s applicable beneficiaries any other amounts or
benefits required to be paid or provided or which the Executive is entitled to
receive under any plan, program, policy or practice or contract or agreement of
the Company; and

(f) Any other death benefits then in effect for Company employees or executives
and their beneficiaries.

7.4 Termination Due to Executive’s Disability. If the Executive’s employment is
terminated by reason of the Executive’s Disability, the Company shall have all
of the obligations set forth in the preceding Section 7.3 except that (i) any
reference in Section 7.3(a), (b) and (c) to the “Executive’s legal
representative” shall refer to the “Executive,” (ii) the reference in
Section 7.3(d) to the “Executive’s family” shall refer to the “Executive and/or
the Executive’s family,” (iii) the reference in Section 7.3(e) to the
“Executive’s applicable beneficiary” shall refer to the “Executive” and
(iv) Section 7.3(f) shall read: “Any other long-term disability benefits then in
effect for Company employees or executives and their beneficiaries.”

8. ARBITRATION. Except as provided in Section 5 or a party’s right to seek
injunctive or other equitable relief, if any dispute shall arise between the
Executive and the Company in any way connected to or arising from this
Agreement, the dispute shall be exclusively determined, and the dispute shall be
settled, by arbitration in accordance with the CPR Rules for Non-Administered
Arbitration (or such other independent neutral dispute resolution body to which
the parties shall mutually agree) (“Arbitration Forum”), which provides for
adequate discovery and availability of all remedies under applicable law. The
CPR Rules for Non-Administered Arbitration are available on the CPR website,
available at
http://www.cpradr.org/RulesCaseServices/CPRRules/2007CPRNon-AdministeredArbitrationRules.aspx,
and Executive acknowledges that the identified rules are readily accessible and
known to him. The arbitration shall be held in the city and state within which
Executive worked most recently for the Company. The arbitration shall be held
before a single arbitrator, who shall be chosen from a panel of arbitrators
selected by the Arbitration Forum. The arbitrator shall have the authority to
provide all types of relief otherwise available under law. The decision of the
arbitrator shall be in writing and shall be final and binding upon the Executive
and the Company and judgment upon such award may be entered in any court of
competent jurisdiction. The costs of the arbitrator and of the arbitration shall
be borne by the Company. The costs of each party’s counsel, accountants, etc.,
as well as any costs solely for their benefit, shall be borne separately by each
party. EACH OF THE PARTIES HEREBY ACKNOWLEDGES THAT THIS PROVISION CONSTITUTES A
WAIVER OF THEIR RIGHT TO

 

12



--------------------------------------------------------------------------------

COMMENCE A LAWSUIT IN ANY JURISDICTION WITH RESPECT TO THE MATTERS WHICH ARE
REQUIRED TO BE SETTLED BY ARBITRATION AS PROVIDED IN THIS SECTION 8.

9. MISCELLANEOUS PROVISIONS.

9.1 Binding Effect; Delegation of Duties Prohibited; Survival. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs and legal representatives, including
any entity with which the Company may merge or consolidate, or to which all or
substantially all of its assets may be transferred, provided, the Company may
assign this Agreement to any affiliate, but no such assignment shall relieve the
Company of its obligations hereunder. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. The duties and covenants of Executive under this Agreement,
being personal, may not be delegated, but the Executive’s rights to compensation
and benefits provided hereunder may be transferred only by will or operation of
law. Except as otherwise set forth in this Agreement, to the extent necessary to
carry out the intentions of the parties hereunder the respective rights and
obligations of the parties hereunder shall survive any termination of the
Executive’s employment.

9.2 Amendment; Waiver. This Agreement may be amended, modified or superseded
only by a written instrument that expressly refers to this Agreement and that is
signed by all of the parties to this Agreement. No party shall be deemed to have
waived compliance by another party of any provision of this Agreement unless
such waiver is contained in a written instrument signed by the waiving party and
no waiver that may be given by a party will be applicable except in the specific
instance for which it is given. The failure of any party to enforce at any time
any of the provisions of this Agreement or to exercise any right or option
contained in this Agreement or to require at any time performance of any of the
provisions of this Agreement, by any of the other parties shall not be construed
to be a waiver of such provisions and shall not affect the validity of this
Agreement or any of its provisions or the right of such party thereafter to
enforce each provision of this Agreement. No course of dealing shall operate as
a waiver or modification of any provision of this Agreement or otherwise
prejudice such party’s rights, powers and remedies.

9.3 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties related to the subject matter and supersedes all
prior proposals, understandings, agreements, correspondence, arrangements and
contemporaneous oral agreements relating to subject matter of this Agreement. No
representation, promise, inducement or statement of intention has been made by
any party which has not been embodied in this Agreement. In the event of any
inconsistency between any provision of this Agreement and any provision of any
plan, employee handbook, personnel manual, program, policy, arrangement or
agreement of the Company or any of its affiliates (“Company Documents”), the
provisions of this Agreement shall control; provided, however, to the extent any
Company

 

13



--------------------------------------------------------------------------------

Document provides for additional benefits to be afforded the Executive, such
additional benefits will also be provided to the Executive in accordance with
the terms of such Company Document.

9.4 Exemption from, or Compliance with, Section 409A. The payment of amounts and
the provision of benefits under this Agreement are intended to be exempt from,
or compliant with, Section 409A of the Internal Revenue Code. Accordingly, the
payment of any amount under this Agreement subject to Section 409A shall be made
in strict compliance with the provisions hereof, and no such amounts payable
hereunder may be accelerated or deferred beyond the periods provided herein.
This Agreement shall be performed and construed in a manner that is consistent
with the foregoing intention.

9.5 Governing Law. This Agreement shall be governed by, and shall be construed,
performed and enforced in accordance with, its express terms, and otherwise in
accordance with the laws of State of Ohio, applicable to contracts to be wholly
performed within such state without giving effect to any conflict of law, rule
or principle of such state.

9.6 Headings; Section References; Construction. Section headings or captions
contained in this Agreement are inserted only as a matter of convenience and
reference and in no way define, limit, extend or describe the scope of this
Agreement, or the intent of any provision hereof. All references herein to
Sections shall refer to Sections of this Agreement unless the context clearly
otherwise requires. Unless the context clearly states otherwise, the use of the
singular or plural in this Agreement shall include the other and the use of any
gender shall include all others. The parties have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

9.7 Notices. All notices, requests, consents, approvals, waivers, demands and
other communications required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed delivered to the parties
(a) on the date of personal delivery against a written receipt, or (b) on the
first business day following the date of delivery to a nationally recognized
overnight courier service, or (c) on the third business day following the date
of deposit in the United States Mail, postage prepaid, by certified mail, in
each case addressed as follows, or to such other address, person or entity as
any party may designate by notice to the others in accordance herewith:

To Executive to the residence of the Executive as reflected in the Company’s
books and records.

To Company:

Multi-Color Corporation

4053 Clough Woods Drive

Batavia, OH 45103

Attention: Chief Executive Officer

with a required copy to:

 

14



--------------------------------------------------------------------------------

Keating Muething & Klekamp PLL

One East Fourth Street, Suite 1400

Cincinnati, OH 45202

Attn: Michael J. Moeddel

9.8 Policies, Regulations and Guidelines for Executives. The Company may, from
time to time, issue policies, rules, regulations, guidelines, procedures or
other informational material, whether in the form of handbooks, memoranda or
otherwise, relating to the Company’s Executives. Executive acknowledges and
agrees that such materials are general guidelines for Executive’s information
and shall not be construed to alter, modify or amend this Agreement for any
purpose whatsoever.

9.9 Severability and Reformation of Provisions. If a court in any final,
unappealable proceeding holds any provision of this Agreement or its application
to any person or circumstance invalid, illegal or unenforceable, the remainder
of this Agreement, or the application of such provision to persons or
circumstances other than those to which it was held to be invalid, illegal or
unenforceable, shall not be affected, and shall be valid, legal and enforceable
to the fullest extent permitted by law, but only if and to the extent such
enforcement would not materially and adversely frustrate the parties’ essential
objectives as expressed in this Agreement. Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties intend that the court
add to this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be valid and enforceable, so as to effect the
original intent of the parties to the greatest extent possible.

9.10 Taxes. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

9.11 Full Settlement. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment,
except for the offset described in Section 7.1(e).

THIS AGREEMENT CONTAINS VERY IMPORTANT TERMS GOVERNING EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY. SECTION 5 CONTAINS PROVISIONS WHICH AFFECT EXECUTIVE’S ABILITY
TO TAKE CERTAIN ACTIONS FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT.
EXECUTIVE SHOULD FEEL FREE TO SEEK ADVICE FROM HIS ATTORNEY REGARDING ANY MATTER
RELATING TO THIS AGREEMENT. BY EXECUTING THIS AGREEMENT, EXECUTIVE IS AFFIRMING
THAT THE EXECUTIVE HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND TO CONSULT
WITH HIS ATTORNEY, THAT EXECUTIVE UNDERSTANDS THE MEANING AND SIGNIFICANCE OF
ALL OF ITS PROVISIONS, THAT NO REPRESENTATIONS OR PROMISES HAVE BEEN MADE TO
EXECUTIVE REGARDING HIS EMPLOYMENT WHICH ARE NOT SET FORTH IN THIS AGREEMENT,
AND THAT EXECUTIVE IS FREELY SIGNING THIS AGREEMENT TO CONTINUE HIS EMPLOYMENT
WITH THE COMPANY.

 

15



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE TO FOLLOW]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Employment Agreement
effective as of the date first written above.

 

MULTI-COLOR CORPORATION By:  

/s/ Vadis Rodato

Title:   Chief Operating Officer – Wine & Spirit Date:   December 28, 2015

 

WITNESS:  

/S/ KAREN A. POWELL

 

/s/ David Buse

DAVID BUSE Date:   December 28, 2015

 

WITNESS:  

/S/ LESHA SPAHR

[Signature Page to Buse Employment Agreement]

 

17